Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 have been examined.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
3.	For claims 8-9, 16 and 19-20, the “or” limitations have been given the broadest, reasonable interpretation of only requiring a single element from the given list in order to satisfy the requirements of the limitation.

Claim Objections
4.	Claims 11-16 are objected to because of the following informalities:  Claims 11-16 are directed towards the “tamper-resistant portable computing device of claim 1”. While there is a “tamper-resistant portable computing device” included in the “system” of claim 1, claim 10 is directed towards “A tamper-resistant portable computing device”. Claims 11-16 comprise the same limitations as claims 2-6 and 9 which also depend on claim 1. Therefore, examiner believes claims 11-16 should depend on claim 10 and will treat the claims as such for the remainder of the Office Action.
Appropriate correction is required.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4, 6-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Slaney et al. (U.S. Patent Application Publication 2021/0185802; hereafter “Slaney”), and further in view of Kulpa (U.S. Patent Application Publication 2005/0275538), and further in view of Wade et al. (U.S. Patent 10,127,409; hereafter “Wade”) and further in view of Plusquellic (U.S. Patent Application Publication 2020/0342112).
	For claims 1, 10 and 17, Slaney teaches a system and method for protecting information of payment transactions, the system comprising:
	a tamper-resistant portable computing device (note paragraphs [0044] and [0179]; POS device includes tamper detection circuitry and may be detached from base to be carried or reattached to a different base) comprising:
	a case (note paragraph [0107], POS terminal device 110 includes frame and housing);
	a processor and a tamper-resistant circuit (note paragraphs [0080] and [0082], secure enclosure 340 in nest 115 portion of POS terminal 110 includes one or more processors 345 and tamper detection circuitry 375);
	a substrate constructed to mount at least one of electric components on a side of the substrate (note paragraph [0121], circuit board, i.e. substrate, is protected by secure enclosure), and wherein the electric components include the processor (note paragraph [0082], secure enclosure includes processor);
	a first cover to cover the electric components mounted on the side of the substrate (note paragraph [0121] and Fig. 7A, secure enclosure, i.e. cover) wherein the first cover includes a conductive pattern inside of the first cover (note paragraph [0124] and Fig. 7B, patterns of tamper traces), and wherein the conductive pattern includes electric contacts on each end of the conductive pattern (note paragraph [0124] and Fig. 7B, tamper trace end at points 740, 745, 750, 755, 760, 765, 770 and 775); and
	conductive elements disposed on the substrate in contact with the electric contacts of the conductive pattern to establish an electrical connection between the tamper-resistant circuit and the first cover (note paragraph [0121], connector pieces connect tamper detection circuitry on circuit board to tamper traces in secure enclosure),
	a display connected with the tamper-resistant portable computing device (note paragraphs [0052]-[0053] and [0072], touchscreen display of mobile computing device 105 connects with POS terminal device 110); and
	an external device for processing the payment transactions (note paragraph [0088], accessory device 389 may include card reader), wherein the tamper-resistant portable computing device is operative to protect the information of the payment transactions by the steps of, the tamper-resistant portable computing device:
	detecting, by the processor and the tamper-resistant circuit, a hacking detection signal when physical tampering of the tamper-resistant portable computing device disconnects the electrical connection between the first cover and the tamper- resistant circuit (note paragraphs [0044] and [0080], tamper detection circuitry detects attempts to remove secure enclosure);
	displaying the disconnection status of the electrical connection of the tamper-resistant circuit on the display when the hacking detection signal is detected by the processor and the tamper-resistant circuit (note paragraph [0080], when tampering is detected, the POS terminal device may be at least partially disabled or deactivated, i.e. displaying the disconnection status); and
	erasing the encryption key stored in the volatile memory such that an operation of the tamper-resistant portable computing device is disabled permanently (note paragraphs [0080] and [0127], when tampering is detected, sensitive information such as encryption key is deleted),
	wherein the volatile memory which is stored the encryption key, the tamper-resistant circuits and the first cover receive power by a battery when an external power source is not provided (note paragraph [0086], tamper detection circuit receives power from batteries 390).

	Slaney differs from the claimed invention in that they fail to teach:
	conductive metal springs disposed on the substrate in contact with the electric contacts of the conductive pattern to establish an electrical connection between the tamper-resistant circuit and the first cover,

	Kulpa teaches:
	conductive metal springs disposed on the substrate in contact with the electric contacts of the conductive pattern to establish an electrical connection between the tamper-resistant circuit and the first cover (note paragraph [0015], spring contacts made of conductive material such as copper alloy are used to connect inner conductive layer of cover with PCB),

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the POS terminal with tamper detection of Slaney and the use of metal springs to connect tamper detection cover to circuit board of Kulpa. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of a POS terminal with a tamper detection cover (Slaney) where the cover connects to the circuit board using a spring shape (Kulpa).


	The combination of Slaney and Kulpa differs from the claimed invention in that they fail to teach:
	the tamper-resistant circuits and the first cover receive power by a coin battery

	Wade teaches:
	the tamper-resistant circuits and the first cover receive power by a coin battery (note column 34, lines 21-29, internal power supply for traces of tamper monitoring circuit may be a coin battery).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Slaney and Kulpa and the coin battery of Wade. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of a POS terminal with a tamper detection cover (Slaney and Kulpa) where the battery used is a coin battery (Wade).


	The combination of Slaney, Kulpa and Wade differs from the claimed invention in that they fail to teach:
	encrypting, via an encryption key in a volatile memory, a bootloader, a kernel, and an application and storing an encrypted bootloader in the volatile memory;
	decrypting, by the encrypted bootloader, the kernel and the application encrypted by the encryption key in the volatile memory, and executing the application;

	Plusquellic teaches:
	encrypting, via an encryption key in a volatile memory (note paragraphs [0061], [0075], [0115] and [0136], key is stored in volatile FPGA logic), a bootloader, a kernel, and an application (note paragraphs [0061] and [0119], during enrollment internally generated key is used to encrypt boot components; note paragraph [0059], boot components include bootloader, kernel and applications) and storing an encrypted bootloader in the volatile memory (note paragraphs [0063], [0066] and [0115], encrypted second stage boot loader is “stored” in volatile memory when a copy of it is read into the FPGA);
	decrypting, by the encrypted bootloader, the kernel and the application encrypted by the encryption key in the volatile memory, and executing the application (note paragraphs [0054] and [0059], second stage boot loader loads the OS including decryption of OS and applications);

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Slaney, Kulpa and Wade and the encrypted, secure boot of Plusquellic. One of ordinary skill would have been motivated to combine Slaney, Kulpa, Wade and Plusquellic because it would address the vulnerability of on chip key storage (note paragraph [0013] of Plusquellic) and provide the payment transaction application with self-authentication (note paragraph [0021] of Plusquellic).



	For claims 2, 11 and 18, the combination of Slaney, Kulpa, Wade and Plusquellic teaches claims 1, 10 and 17, wherein the steps further include:
	generating a hacking detection electrical output signal, by the tamper-resistant circuit and the processor, wherein the hacking detection electrical output signal is passed through to one of the conductive metal springs and to the conductive pattern (note paragraphs [0121] and [0124] of Slaney, both circuit board and tamper trace pattern of secure enclosure convey current, i.e. output signal and input signal respectively, where the current is passed through connector pieces); and
	inputting a hacking detection electrical input signal which is passed through from the conductive pattern to the other conductive metal spring into the tamper-resistant circuit and the processor (note paragraphs [0121] and [0124] of Slaney, both circuit board and tamper trace pattern of secure enclosure convey current, i.e. output signal and input signal respectively, where the current is passed through connector pieces).

	For claims 3 and 12, the combination of Slaney, Kulpa, Wade and Plusquellic teaches claims 1 and 10, wherein the first cover further includes both a top surface and side walls defining a cavity enclosing the electronic components (note paragraph [0121] and Fig. 7A of Slaney, secure enclosure includes top and side walls forming a cavity enclosing circuit board), and wherein the conductive metal springs are made of conductive elastomers (note paragraph [0121] of Slaney, connectors are made of conductive and elastomeric zebra pattern).

	For claims 4 and 13, the combination of Slaney, Kulpa, Wade and Plusquellic teaches claims 1 and 10, wherein the first cover further includes a insulating coating layer of an inner surface  of the first cover (note paragraph [0013] and Fig. 2 of Kulpa, inner surface insulating layer 40) and a rigid portion of a outer surface of the first cover (note paragraph [0013] and Fig. 2 of Kulpa, outer conductive layer 30 made of steel), and wherein the conductive pattern is disposed between the insulating coating layer and the rigid portion (note paragraph [0013] and Fig. 2 of Kulpa, micro-balloons 50 are disposed between bottom of insulating layer and top of conductive layer).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the POS terminal with tamper detection of Slaney and the insulating and conductive layers of Kulpa. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of a POS terminal with a tamper detection cover (Slaney) where the cover includes layers for tamper detection (Kulpa).


	For claims 6 and 15, the combination of Slaney, Kulpa, Wade and Plusquellic teaches claims 1 and 10, further comprising a second cover to cover at least one additional electronic components mounted on an opposite side of the substrate (note paragraph [0126] of Slaney, secure enclosures can be used on both sides of circuit board), wherein the first cover and the second cover are the same shape and size, and wherein the second cover is disposed to be substantially aligned with respect to the first cover (note paragraph [0012] and Fig. 1 of Kulpa, top cover and bottom cover are same shape and size and are aligned together).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the POS terminal with tamper detection of Slaney and the tamper detection covers are the same shape and size of Kulpa. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of a POS terminal with a tamper detection cover (Slaney) where the cover is both a top and bottom cover that are the same shape and size and are aligned together (Kulpa).


	For claim 7, the combination of Slaney, Kulpa, Wade and Plusquellic teaches claim 1, wherein the external device is connected with the tamper-resistant portable computing device through a universal serial bus (USB) port (note paragraph [0088] of Slaney, accessory device is connected to POS terminal device through USB port).

	For claims 8 and 19, the combination of Slaney, Kulpa, Wade and Plusquellic teaches claims 7 and 17, further comprising the step of:
	receiving the information of the payment transactions through the external device (note paragraphs [0052] and [0088] of Slaney, accessory device may be peripheral device such as card reader or bar code scanner for scanning transaction items) for processing the payment transactions and the payment (note paragraph [0110] of Slaney, POS terminal reads payment information for processing payment transaction),
wherein the external device is a contact/contactless card and PIN entry device, a cash register, a barcode scanner, or a magnet card reader (note paragraphs [0088] and [0208] of Slaney, accessory device may be peripheral device such as card reader, cash drawer or barcode scanner).

	For claims 9, 16 and 20, the combination of Slaney, Kulpa, Wade and Plusquellic teaches claims 1, 10 and 17, wherein the application is a Point of Sale (POS) program stored in a non-volatile memory of the tamper-resistant portable computing device (note paragraph [0083] of Slaney, POS terminal processor executes instructions stored in memory), and wherein the information of payment transactions is a payment card number, user information, a card transaction status, or an order status stored in a non-volatile memory of the tamper-resistant portable computing device (note paragraphs [0051], [0083] and [0110]-[0111] of Slaney, payment transaction information includes payment card account and user information).


7.	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Slaney, Kulpa, Wade and Plusquellic as applied to claims 1 and 10 above, and further in view of Hankofer et al. (U.S. Patent Application Publication 2008/0278217; hereafter “Hankofer”).
	For claims 5 and 14, the combination of Slaney, Kulpa, Wade and Plusquellic differs from the claimed invention in that they fail to teach:
	wherein the substrate includes a conductive border on the substrate wherein the conductive border surrounds about the electric components, and wherein a bottom of the first cover is disposed on the conductive border.

	Hankofer teaches:
	wherein the substrate includes a conductive border on the substrate wherein the conductive border surrounds about the electric components, and wherein a bottom of the first cover is disposed on the conductive border (note paragraph [0067], cover is disposed on conductor lines of the circuit board which form a border).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Slaney, Kulpa, Wade and Plusquellic and the conductor lines of Hankofer. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of a POS terminal with a tamper detection cover (Slaney and Kulpa) where the cover is disposed on conductive lines of a circuit board (Hankofer).


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Razaghi et al. (U.S. Patent Application Publication 2021/0326827) teaches a POS terminal with a tamper resistant housing (note paragraphs [0054]-[0056]).

Klum et al. (U.S. Patent Application Publication 2012/0050998) teaches a circuit board protected by an anti-tamper enclosure where the volatile memory is powered by a battery (note paragraph [0025] and erased when tampering is detected (note paragraph [0014]).

Baentsch et al. (U.S. Patent Application Publication 2016/0070914) teaches a bootloader and OS stored on a RAM disk (note paragraph [0166]) where the bootloader is stored encrypted (note paragraph [0049]).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438